18-3528
Chepilko v. City of New York

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
14th day of May, two thousand twenty-one.

Present:         ROSEMARY S. POOLER,
                 REENA RAGGI,
                 SUSAN L. CARNEY,
                            Circuit Judges.

_____________________________________________________

SERGEI CHEPILKO,

                 Plaintiff-Appellant,

                          v.                                               18-3528

CITY OF NEW YORK, CRISTOPHE BURTON,
RICHARD COHEN, GARSING CHAN,
SAMUEL BROWN, RONETTE BENJAMIN, ROGER JASMIN,

                        Defendants-Appellees.
_____________________________________________________

Appearing for Appellant:         Sergei Chepilko, pro se, Brooklyn, N.Y.

Appearing for Appellee:          Eric Lee, Antonia Karlin, of counsel, for James E. Johnson,
                                 Corporation Counsel of the City of New York, New York, N.Y.


      Appeal from the United States District Court for the Eastern District of New York
(DeArcy Hall, J.; Bloom, M.J.).
       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED in
part and DISMISSED in remaining part.

         Sergei Chepilko appeals from the October 17, 2018 judgment of the United States
District Court for the Eastern District of New York (DeArcy Hall, J.; Bloom, M.J.) dismissing
his 42 U.S.C. ' 1983 complaint as to most claims and entering a jury verdict in favor of
defendants as to the remaining claims. Chepilko asserted claims for false arrest, malicious
prosecution, and excessive force, as well as several state law claims, arising from his arrest on
the Fourth of July in 2011, for selling his photography services at Luna Park in Coney Island,
where vending is prohibited during the summer. The district court granted summary judgment to
the defendants on most claims, and a jury found for the defendants on Chepilko’s remaining
excessive force claims. We assume the parties’ familiarity with the underlying facts, the
procedural history of the case, and the issues on appeal.

        As an initial matter, Chepilko’s arguments offer perfunctory challenges to the grant of
summary judgment and the district court’s order granting defendants’ motion in limine to
exclude certain video evidence. Chepilko fails to address the district court’s bases for its
decisions. We thus conclude that he has waived any challenge to these decisions. See Terry v.
Inc. Village of Patchogue, 826 F.3d 631, 632–33 (2d Cir. 2016) (“Although we accord filings
from pro se litigants a high degree of solicitude, even a litigant representing himself is obliged to
set out identifiable arguments in his principal brief.” (internal quotation marks omitted)).

         In any event, the district court did not err. The district court correctly concluded that the
defendants had probable cause to arrest Chepilko, which is a complete defense to his false-arrest
claim. See Betts v. Shearman, 751 F.3d 78, 82 (2d Cir. 2014). Further, his malicious
prosecution claim fails because the charges did not terminate in his favor. See Fulton v.
Robinson, 289 F.3d 188, 196 (2d Cir. 2002) (noting adjournment in contemplation of dismissal
under New York law “is not a favorable termination because it leaves open the question of the
accused’s guilt”). Nor did the district court exceed its discretion in excluding as irrelevant video
evidence, parts of which were taken prior to and other parts of which were taken hours after,
Chepilko’s arrest. See United States v. Edwards, 631 F.2d 1049, 1051 (2d Cir. 1980) (observing
district court has “broad discretion to exclude evidence that is irrelevant”).

         Chepilko also challenges the jury verdict, but has not fulfilled his obligation to provide
trial transcripts. See Fed. R. App. P. 10(b). Accordingly, we dismiss Chepilko’s appeal from the
jury verdict. See Wrighten v. Glowski, 232 F.3d 119, 120 (2d Cir. 2000).




                                                  2
       We have considered the remainder of Chepilko’s arguments and find them to be without
merit. Accordingly, the order of the district court hereby is AFFIRMED.


                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk




                                             3